Per Curiam,
The subjects of complaint in the first three specifications of error, are the affirmance of plaintiff’s requests for charge recited therein respectively.
The testimony, properly before the jury, tended to prove the facts of which these three propositions are severally predicated, and, having been submitted to them in a clear, correct and comprehensive charge, their verdict necessarily implies a finding of said facts substantially as stated. As to the law involved in these propositions, it is scarcely necessary to say that it has been well settled in a line of cases, commencing with Jones v. Wagner, 66 Pa. 429, to which it is our purpose to adhere. In *442that and other cases following in its wake, it has been uniformly held, that where there has been a separation of the coal from the surface, the owner of the latter, in the absence of agreement to the contrary, has an absolute right to have his surface supported precisely as it was in its natural state. If the owner of the coal undertakes to mine and remove it, — as he has an undoubted right to do, — and damage results to the surface, either (a) from negligence in conducting his mining operations, or (5) from failure to properly and sufficiently support the surface, or (c) from both these causes combined, the surface owner is entitled to recover compensation for such injury as he may show he has sustained: Jones v. Wagner, supra; Horner v. Watson, 79 Pa. 242; Coleman v. Chadwick, 80 Pa. 81; Carlin v. Chappel, 101 Pa. 348.
In stating his claim plaintiff substantially avers that the injuries of which he complains were the result of two causes, negligent mining, and defendant’s failure to provide proper surface support. It was competent for him to prove on the trial that said injuries resulted from both of these causes combined, or from either of them separately. An examination of the testimony shows that it tended to prove all the material averments contained in the statement. It involved questions of fact which were for the exclusive consideration of the jury, and to them it was fairly submitted with properly guarded and adequate instructions. There was no error in refusing to affirm either of defendant’s points for charge recited in the remaining specifications.
Judgment affirmed.